DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because the abstract cites “a second transmitting portion” as reference character “1d” as opposed to “1d-1”.  As recited in independent claim 1 and in the abstract, a “melting mechanism portion” is supposed to be placed between an “input port portion” and a “second transmitting portion” or between the “second transmitting portion” and an “output port portion”. Referring to figure 1 of Applicant’s figures, the “melting mechanism portion” (1d-2) is clearly not between the “input port portion” (1a) and reference character (1d) or between the “output port portion” (1b) and reference character (1d).  Instead, figure 1 clearly shows the “melting mechanism portion” (1d-2) as being between the “input port portion” (1a) and reference character “1d-1”, and thus “reference character “1d-1” should be the “second transmitting portion”. Paragraph [0034] of Applicant’s specification further reinforces the Office’s analysis.  
The abstract is also objected to since the abstract exceeds the 50-150 word length. Correction is required.  See MPEP § 608.01(b).
See next page→
The disclosure is objected to because of the following informalities:
a) Applicant’s specification should be amended to make it clearer as to what the “second transmitting portion” is intended to be. As noted above, there appears to be contradiction between the abstract and the written description as to what exactly the claimed “second transmitting portion” is.
b) Applicant’s originally filed specification of October 2, 2020 fails to adequately describe the structure of the “abnormal melting portion” (3d) shown in figures 3A-B of Applicant’s figures (and by virtue, also failing to describe the “abnormal melting portion” shown in figures 4-8 of Applicant’s figures). Applicant’s specification fails to describe whether or not the abnormal current melting portion “3d” can have the same interior structure (i.e., include the “melting mechanism portion” and “second transmitting portion”) as that of the abnormal current melting portion shown in figures 1-2B of Applicant’s figures.  Furthermore, there is no teaching or suggestion in Applicant’s specification that the embodiment shown in figures 3A-B is usable with the embodiment shown in figures 2A-B.  In fact, there appears to be more evidence to conclude that the two embodiments are non-usable together.
Referring to paragraphs [0058]-[0059] of Applicant’s specification (See US-PG Pub), Applicant’s specification appears to imply that the abnormal current melting portion “3d” shown in figures 3A-B is a solid one-piece structure that replaces the abnormal current melting portion “1d” shown in figures 1-2B, which includes the “melting mechanism portion” 1d-2 and the “second transmitting portion” 1d-1, and thus making the embodiments (Figs.2A-B and Figs.3A-B) non-usable together. Furthermore, paragraph [0068] of Applicant’s specification (See US-PG Pub) recites that the abnormal current melting portion “3d” itself melts, and thus further 
Referring now to figures 3A-B, the abnormal current melting portion 3d appears to further reinforce the Office’s position that the component is a solid one-piece structure that does not include the “melting mechanism portion” 1d-2 and the “second transmitting portion” 1d-1. Referring again to paragraph [0068] of Applicant’s specification (See US-PG Pub), Applicant states that “the abnormal current melting portion 3d may melt and break in a case where an abnormal current having more than a certain current value flows...Thus, similar effects to those of the melting mechanism portion 1d-2 described in the second embodiment can be achieved”. In other words, Applicant’s specification appears to further suggest that the abnormal current melting portion “3d” of figures 3A-B is a structure that does not include a separate “melting mechanism portion” and/or a “second transmitting portion” since the piece itself is the component that melts.  
Due to the above informality, assessing the scope of the claims (specifically claims 4-8) in light of the specification becomes difficult because the assemblies shown in figures 3A-8 of Applicant’s specification appear to describe a device that does not have a “second transmitting portion” and/or a “melting mechanism portion”. The Office requests Applicant’s cooperation in evaluating the scope of the specification to see if the abnormal current melting portion shown in figures 3A-B are capable of having the same interior structure as that of the abnormal current melting portion shown in figures 1-2B of Applicant’s figures. If the scope of the specification does permit the above scope, the specification should be amended to explicitly include the aforementioned scope without incorporating new matter.
Appropriate correction is required.
Claim Objections

Claim 2 is objected to because of the following informalities:  
Claim 2 Lns.7-9: the clause “the melting mechanism portion is fixed to a port portion which is not fixed to the second transmitting portion, the port portion being either the input port portion or the output port portion” should be amended to recite “the melting mechanism portion is fixed to –the input port portion or the output port portion that--[a port portion which] is not fixed to the second transmitting portion[, the port portion being either the input port portion or the output port portion]” in order to make the claim more concise.
The Office request Applicant’s cooperation in reviewing the claims and correcting any other informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See next page→

Regarding claim 4, the structure of the “second transmitting portion” is drawn to the structure shown in figures 3A-B or the structure shown in figure 4 of Applicant’s figure. As discussed in the specification objection above, since Applicant’s specification fails to describe whether or not the abnormal current melting portion “3d” can have the same internal structure as that of the abnormal current melting portion “1d” shown in figures 1-2B (in fact, as stated above, it appears as though the abnormal current melting portion “3d” cannot have the same internal structure as the abnormal current melting portion “1d”, and the embodiments appear to be non-usable together), it is believed that the assembly shown in figures 3A-B of Applicant’s figures will fail to teach either the “second transmitting portion” of claim 1 or the “melting mechanism portion” of claim 1. In other words, the device shown in figures 3A-B of Applicant’s figure is a device that would be unable to reject the device as claimed in claim 1 of the instant application.
If the abnormal current melting portion “3d” is interpreted to be the “melting mechanism portion” of claim 1, then there would be no “second transmitting portion” as claimed in claim 1. As discussed above, paragraph [0068] of Applicant’s specification (See US-PG Pub) provides enough detail to make the interpretation of the abnormal current melting portion “3d” being the claimed “melting mechanism portion” of claim 1 since it is the portion that melts. However, once 
Furthermore, there is nothing in Applicant’s specification that teaches or suggests that the abnormal current melting portion “3d” shown in figures 3A-B of Applicant’s specification can have both the “second transmitting portion” and the “melting mechanism portion”.  Paragraphs [0068]-[0070] of Applicant’s specification (See US-PG Pub) are the only portions that explain that the abnormal current melting portion “3d” melts. However, Applicant’s specification does not explain if the entire piece melts or if only a portion or portions of the piece melts.  Paragraph [0068] of Applicant’s specification (See US-PG Pub) appears to suggest that the entire abnormal current melting portion “3d” melts because the abnormal current melting portion “3d” behaves similarly to the melting mechanism portion “1d-2” of figures 1-2B.  Therefore, in light of Applicant’s specification, it does not appear to be possible to partition the abnormal current melting portion “3d” to have a “second transmitting part” and a “meting mechanism” as claimed in claim 1.  For the reasons provide above, claim 4 is believed to be indefinite.
Claim 6 is believed to be indefinite for the same reason provided for claim 4 above.
Claims 5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for inheriting the deficiencies of respective claims 4 and 6.

See next page→


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPS 4424013 (of record, cited in IDS, including Original Document and Translation).
Regarding claim 1, JPS 4424013 discloses (Fig.3):
A fuse with a frequency separation function, the fuse comprising: an input port portion (8) which is an input terminal (Fig.3 and Col.2 Ln.30: the portion is a terminal in which current can enter in from) of a normal current that does not exceed a predetermined amount of current, an abnormal current that exceeds the predetermined amount of current (Normal, Predetermined, and Abnormal Current: Col.2 Lns.2 and 7-10: element 3 is explicitly called a fuse, which by definition will permit the flow of normal current during normal conditions, and abnormal current a lightning surge..."); an output port portion (7) which is an output terminal of the normal current, the abnormal current, and the lightning surge current (Fig.3 and Col.2 Ln.4: the portion is a terminal that will output the current received from the input terminal portion 8); a first transmitting portion (G) provided between the input port portion (8) and the output port portion (7), the first transmitting portion (G) configured to transmit the lightning surge current entering the input port portion (8) and guide the lightning surge current to the output port portion (7) (Fig.3 and Col.2 Lns.10-12: "the lightning surge is discharged through a discharge gear grip G connected in parallel", once the surge voltage current passes through the first transmitting portion G via the input portion 8, the surge current will be transferred over to the output portion 8); a second transmitting portion (2) provided between the input port portion (8) and the output port portion (7), the second transmitting portion (2) configured to be capable of transmitting the normal current and the abnormal current that enter the input port portion (8) (Fig.3 and Col.2 Lns.8-9 and 19-23: the regular current will flow from the input port portion 8 to the second transmitting portion 2 and the melting mechanism portion 3, and when an overcurrent flows from the input port portion 8, the second transmitting portion will deliver the overcurrent to the melting mechanism portion 3 in order to actuate and melt the melting mechanism portion 3); and a melting mechanism (3) portion provided between the input port (8) portion and the second transmitting portion (2) or between (See Fig.3) the second transmitting portion (2) and the output port portion (7), the melting mechanism portion (3) configured not to melt and break when the normal current passes, and configured to melt and break when the abnormal current passes (Col.2 Ln.2 and 34-36: the melting mechanism portion 3 is explicitly called a fuse, which by 
Regarding claim 2, JPS 4424013 further discloses:
Wherein the first transmitting portion (G) is fixed to the input port portion (8) and the output port portion (7) (Fig.3 and Col.2 Lns.32-34: the element 6 fixes the transmitting portion G to the input and output port portions 8,7), the second transmitting portion (2) is fixed to any one of the input port portion (8) and the output port portion (7) (Fig.3: the second transmitting portion 2 is secured to/fixed to the input port portion 8), and the melting mechanism portion (3) is fixed to a port portion (7) which is not fixed to the second transmitting portion (2), the port portion being either the input port portion (8) or the output port portion (7) (Fig.3: the melting point portion is directly secured to/fixed to the output port portion, but not directly to the input port portion 8).

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the obviation of the objections and 112(b) rejections made above.

The following is a statement of reasons for the indication of allowable subject matter: the allowability resides in the overall structure and functionality of the device as recited in the at least in part, because claim 3 recites the limitations: “wherein the first transmitting portion is brought into contact with the input port portion and the output port portion, the first transmitting portion is not fixed to at least one of the input port portion and the output port portion”.
The aforementioned limitations, in combination with all remaining limitations of respective claim 3, are believed to render the combined subject matter of claims 1 and 3, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objections and 112(b) rejections made above.
In the English Translation of the International Preliminary Report on Patentability filed in the Japanese PCT Office on October 6, 2020, the report also cites JPS 4424013 as the closest prior art reference and cites that claim 3 as being an allowable dependent claim. Therefore, in view of the English Translation of the International Preliminary Report on Patentability, it is believed that the combination of claims 1 and 3 of the instant application are in condition for allowance.
Furthermore, in the Notice of Reasons for Refusal filed in the JPO on July 6, 2021, the report also cites JPS 4424013 as the closest prior art reference and also notes that claim 3 is allowable over the JPS 4424013 reference.  Therefore, in view of the Notice of Reasons for Refusal, it is believed that the combination of claims 1 and 3 of the instant application are in condition for allowance.
The other remaining prior art references of record teach other circuit assemblies that are protected from surges like lightning and/or current (see citation below and attached PTO-892).  However, none of the prior art references of record, taken alone or in combination, are believed 
Finally, no double patenting rejection was discovered.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other electrical systems that are protected from surges like lightning and/or overcurrent (US 20210298153, US 20200253016, US 20130208387, US 20100008008, US 6246182, US 5206779) and/or filters that are used to protect a system from lightning surges (US 10170904).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

See next page→




/STEPHEN S SUL/Primary Examiner, Art Unit 2835